DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive the request for continued examination (RCE), amendments and remarks received 26 January 2022. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 January 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 15 - 16 of claim 1 recite, in part, “assigning colors to pixels of the color image such that the assigned colors of the color image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image-- in order to maintain consistency with line 15 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 14 - 15 of claim 12 recite, in part, “assigning colors to pixels of the color image such that the assigned colors of the color image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image-- in order to maintain consistency with line 14 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 15 - 16 of claim 20 recite, in part, “assigning colors to pixels of the color image such that the assigned colors of the color image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image-- in order to maintain consistency with line 15 of claim 20 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a biosignal acquisition device that acquires” in claims 4 - 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 1 is inconsistent with the corresponding disclosure. That is, claim 1 requires “calculat[ing] a pixel value that is assigned to each pixel” and “determin[ing] a parameter based on a temporal change of the calculated pixel value of the each pixel”, in other words claim 1 appears to require that a single same pixel value is calculated and assigned to each pixel and that a single parameter is determined based on a temporal change of the single calculated pixel value that is assigned to each pixel, however the instant disclosure, see paragraphs 0054, 0056, 0058, 0060 and 0073 of the instant application’s corresponding patent application publication and lines, discloses that pixel values and parameters are respectively determined for each pixel. In other words, the instant disclosure appears to only provide support and proper antecedent basis for calculating a pixel value for each respective pixel and determining a parameter for each respective pixel based on a temporal change of a corresponding pixel value. Commensurate with MPEP § 2173.03, and given that no claim is read separately and apart from its corresponding specification disclosure, and given the inconsistency between the claimed requirements and the specification, claim 1 is indefinite because it is not clear how it should be interpreted. Should claim 1 calculate a single same pixel value that is assigned to each pixel and determine a single parameter based on the single calculated pixel value that is assigned to each pixel or should it calculate a pixel value for each respective pixel of a plurality of pixels and determine a parameter for each respective pixel of the plurality of pixels? Clarification is required. For purposes of examination, the Examiner will treat the claim consistent with the instant disclosure. Lastly the Examiner suggests the following amendment to lines 9 - 18 of claim 1:
--for each pixel of a plurality of pixels, 
calculate a pixel value that is assigned to the pixel based on the transformed blood vessel images after the transformation process, 
determine a parameter based on a temporal change of the calculated pixel value of the and 
determine a color that corresponds to the parameter, 
generate a color image by assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image correspond to the determined colors for the determined parameters of the plurality of pixels based on the transformed blood vessel images after the transformation process, and--.
Claim 1 recites the limitation "the determined colors" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that line 14 of claim 1 only provides proper antecedent basis for a single determined color and not a plurality of “determined colors”. In addition, the Examiner notes that amending claim 1 in a manner consistent with the Examiner’s suggestion provided herein above in section 12 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the determined parameters" in lines 16 - 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that lines 12 - 13 of claim 1 only provide proper antecedent basis for a single determined parameter and not a plurality of “determined parameters”. In addition, the Examiner notes that amending claim 1 in a manner consistent with the Examiner’s suggestion provided herein above in section 12 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the temporal change in the pixel value at the each pixel of the transformed blood vessel images" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which each pixel “the each pixel” recited on line 5 is referencing. Is it referring to the “each pixel” recited on line 10 of claim 1 or “the each pixel of the transformed blood vessel images” recited on line 4 of claim 2? Additionally, it is unclear as to whether the “each pixel” recited on line 10 of claim 1 and “the each pixel of the transformed blood vessel images” recited on line 4 of claim 2 are the same pixels or different pixels. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the “each pixel” recited on line 10 of claim 1 and “the each pixel of the transformed blood vessel images” recited on line 4 of claim 2 as being the same.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 12 is inconsistent with the corresponding disclosure. That is, claim 12 requires “calculating a pixel value that is assigned to each pixel” and “determining a parameter based on a temporal change of the calculated pixel value of the each pixel”, in other words claim 12 appears to require that a single same pixel value is calculated and assigned to each pixel and that a single parameter is determined based on a temporal change of the single calculated pixel value that is assigned to each pixel, however the instant disclosure, see paragraphs 0054, 0056, 0058, 0060 and 0073 of the instant application’s corresponding patent application publication and lines, discloses that pixel values and parameters are respectively determined for each pixel. In other words, the instant disclosure appears to only provide support and proper antecedent basis for calculating a pixel value for each respective pixel and determining a parameter for each respective pixel based on a temporal change of a corresponding pixel value. Commensurate with MPEP § 2173.03, and given that no claim is read separately and apart from its corresponding specification disclosure, and given the inconsistency between the claimed requirements and the specification, claim 12 is indefinite because it is not clear how it should be interpreted. Should claim 1 2calculate a single same pixel value that is assigned to each pixel and determine a single parameter based on the single calculated pixel value that is assigned to each pixel or should it calculate a pixel value for each respective pixel of a plurality of pixels and determine a parameter for each respective pixel of the plurality of pixels? Clarification is required. For purposes of examination, the Examiner will treat the claim consistent with the instant disclosure. Lastly the Examiner suggests the following amendment to lines 8 - 17 of claim 12: 
--for each pixel of a plurality of pixels, 
calculating a pixel value that is assigned to the pixel based on the transformed blood vessel images after the transformation process, 
determining a parameter based on a temporal change of the calculated pixel value of the and 
determining a color that corresponds to the parameter, 
generating a color image by assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image correspond to the determined colors for the determined parameters of the plurality of pixels based on the transformed blood vessel images after the transformation process, and--.
Claim 12 recites the limitation "the determined colors" in line 15. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that line 13 of claim 12 only provides proper antecedent basis for a single determined color and not a plurality of “determined colors”. In addition, the Examiner notes that amending claim 12 in a manner consistent with the Examiner’s suggestion provided herein above in section 17 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the determined parameters" in lines 15 - 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that lines 11 - 12 of claim 12 only provide proper antecedent basis for a single determined parameter and not a plurality of “determined parameters”. In addition, the Examiner notes that amending claim 12 in a manner consistent with the Examiner’s suggestion provided herein above in section 17 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the temporal change in the pixel value at the each pixel of the transformed blood vessel images" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which each pixel “the each pixel” recited on line 5 is referencing. Is it referring to the “each pixel” recited on line 9 of claim 12 or “the each pixel of the transformed blood vessel images” recited on line 4 of claim 13? Additionally, it is unclear as to whether the “each pixel” recited on line 10 of claim 1 and “the each pixel of the transformed blood vessel images” recited on line 4 of claim 13 are the same pixels or different pixels. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the “each pixel” recited on line 9 of claim 12 and “the each pixel of the transformed blood vessel images” recited on line 4 of claim 13 as being the same.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 20 is inconsistent with the corresponding disclosure. That is, claim 20 requires “calculat[ing] a pixel value that is assigned to each pixel” and “determin[ing] a parameter based on a temporal change of the calculated pixel value of the each pixel”, in other words claim 20 appears to require that a single same pixel value is calculated and assigned to each pixel and that a single parameter is determined based on a temporal change of the single calculated pixel value that is assigned to each pixel, however the instant disclosure, see paragraphs 0054, 0056, 0058, 0060 and 0073 of the instant application’s corresponding patent application publication and lines, discloses that pixel values and parameters are respectively determined for each pixel. In other words, the instant disclosure appears to only provide support and proper antecedent basis for calculating a pixel value for each respective pixel and determining a parameter for each respective pixel based on a temporal change of a corresponding pixel value. Commensurate with MPEP § 2173.03, and given that no claim is read separately and apart from its corresponding specification disclosure, and given the inconsistency between the claimed requirements and the specification, claim 20 is indefinite because it is not clear how it should be interpreted. Should claim 20 calculate a single same pixel value that is assigned to each pixel and determine a single parameter based on the single calculated pixel value that is assigned to each pixel or should it calculate a pixel value for each respective pixel of a plurality of pixels and determine a parameter for each respective pixel of the plurality of pixels? Clarification is required. For purposes of examination, the Examiner will treat the claim consistent with the instant disclosure. Lastly the Examiner suggests the following amendment to lines 9 - 18 of claim 20: 
--for each pixel of a plurality of pixels, 
calculate a pixel value that is assigned to the pixel based on the transformed blood vessel images after the transformation process, 
determine a parameter based on a temporal change of the calculated pixel value of the and 
determine a color that corresponds to the parameter, 
generate a color image by assigning colors to pixels of the color image such that the assigned colors to the pixels of the color image correspond to the determined colors for the determined parameters of the plurality of pixels based on the transformed blood vessel images after the transformation process, and--.
Claim 20 recites the limitation "the determined colors" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that line 14 of claim 20 only provides proper antecedent basis for a single determined color and not a plurality of “determined colors”. In addition, the Examiner notes that amending claim 1 in a manner consistent with the Examiner’s suggestion provided herein above in section 22 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the determined parameters" in lines 16 - 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that lines 12 - 13 of claim 20 only provide proper antecedent basis for a single determined parameter and not a plurality of “determined parameters”. In addition, the Examiner notes that amending claim 20 in a manner consistent with the Examiner’s suggestion provided herein above in section 22 of the instant Office Action would provide sufficient antecedent basis for this limitation in the claim.
Claims 3 - 11 and 14 - 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1.

-	With regards to claims 1, 12 and 20, Ohishi discloses a medical image processing apparatus, (Ohishi, Abstract, Fig. 1, Pg. 1 ¶ 0021 - Pg. 2 ¶ 0024, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0034, Pg. 9 ¶ 0105 - 0106, Pg. 9 Claims 1, 11 & 12) a medical image processing method, (Ohishi, Abstract, Figs. 1, 3 & 5, Pg. 2 ¶ 0024 - 0031, Pg. 3 ¶ 0034 - 0040 and 0044 - 0045, Pg. 7 ¶ 0089 - Pg. 8 ¶ 0091) and an X-ray diagnostic apparatus (Ohishi, Abstract, Fig. 1, Pg. 1 ¶ 0002, Pg. 1 ¶ 0021 - Pg. 2 ¶ 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0035, Pg. 7 ¶ 0089 - Pg. 8 ¶ 0095, Pg. 9 ¶ 0105 - 0106) comprising processing circuitry (Ohishi, Abstract, Fig. 1, Pg. 1 ¶ 0021, Pg. 2 ¶ 0024 - 0026 and 0029 - 0030, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091) configured to generate, from a time series of images of a blood vessel, a reference image from a contrast image of the blood vessel acquired in time series, wherein the reference image is acquired in a presence of a contrast agent, (Ohishi, Abstract, Figs. 3, 4, 7C & 9 - 12, Pg. 2 ¶ 0026 and 0028 - 0030, Pg. 3 ¶ 0035 - 0038 and 0040 - 0042, Pg. 4 ¶ 0059, Pg. 5 ¶ 0066 - 0070, Pg. 8 ¶ 0091 [“the registration circuitry 23 corrects either the preoperative DSA image or the postoperative DSA image by using the received misregistration vector” and “the X-ray diagnostic apparatus 1 according to the first embodiment continuously displays blood-flow check images obtained by subtraction of two preoperative and postoperative DSA images that at least one thereof has been corrected according to a time series”. The Examiner asserts that one of the preoperative DSA image or the postoperative DSA image corresponds to the claimed reference image.]) conduct a transformation process on blood vessel images other than the reference image such that the blood vessel in the blood vessel images other than the reference image is registered to the blood vessel in the reference image, (Ohishi, Figs. 1, 3 & 4, Pg. 2 ¶ 0026 - 0029, Pg. 3 ¶ 0035 and 0040 - 0045, Pg. 4 ¶ 0059, Pg. 8 ¶ 0091 - 0094 [“misregistration determining circuitry 22 searches for a vector (Δi, Δj) whose CR(Δi, Δj) is minimum while changing elements of the vector (Δi, Δj) gradually and separately by the iterative algorithm. Then, the misregistration determining circuitry 22 sends the final vector (Δi, Δj) to the registration circuitry 23. Incidentally, here, for the sake of simplicity of explanation, there is described a case where a misregistration in a two-dimensional movement is suspected; however, it is preferable to further detect a misregistration in a rotation direction. That is, it is preferable that the misregistration determining circuitry 22 determines a vector (Δi, Δj, Δθ). Then, when the registration circuitry 23 has received misregistration vector from the misregistration determining circuitry 22, the registration circuitry 23 corrects either the preoperative DSA image or the postoperative DSA image by using the received misregistration vector ‘(Δi, Δj)’ or ‘(Δi, Δj, Δθ)’ (S104)”]) calculate a pixel value that is assigned to each pixel based on the transformed blood vessel images after the transformation process, (Ohishi, Figs. 1 & 3 - 5, Pg. 2 ¶ 0024 - 0026 and 0028 - 0029, Pg. 3 ¶ 0045 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0059 - Pg. 5 ¶ 0064, Pg. 7 ¶ 0088 - Pg. 8 ¶ 0091) determine a parameter based on a temporal change of the calculated pixel value of the each pixel based on the transformed blood vessel images after the transformation process, (Ohishi, Figs. 3 - 5 & 10 - 12, Pg. 2 ¶ 0028 - 0030, Pg. 4 ¶ 0050 - 0054, Pg. 5 ¶ 0064 - 0071, Pg. 6 ¶ 0076 - 0081, Pg. 8 ¶ 0091, 0094 - 0095 and 0098) determine a color that corresponds to the parameter, (Ohishi, Figs. 3 - 5 & 10 - 12, Pg. 2 ¶ 0029 - 0030, Pg. 5 ¶ 0066 - 0070) generate a color image by assigning colors to pixels of the color image such that the assigned colors of the color image correspond to the determined colors for the determined parameters of the each pixel based on the transformed blood vessel images after the transformation process, (Ohishi, Figs. 3, 10 & 12, Pg. 5 ¶ 0066 - 0070, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091, Pg. 8 ¶ 0094 and 0098) and display the color image on a display. (Ohishi, Abstract, Figs. 1, 3, 4, 10 & 12, Pg. 1 ¶ 0021, Pg. 2 ¶ 0024 - 0025 and 0030, Pg. 5 ¶ 0066 - 0070, Pg. 6 ¶ 0074 - 0080, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091, Pg. 8 ¶ 0094 and 0098) Ohishi fails to disclose expressly conducting a transformation process such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image. Pertaining to analogous art, Baumgart discloses a medical image processing apparatus, (Baumgart, Abstract, Fig. 1, Pg. 1 ¶ 0010 - 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) a medical image processing method, (Baumgart, Abstract, Figs. 2 - 5, Pg. 1 ¶ 0002 and 0010 - 0012, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) and an X-ray diagnostic apparatus (Baumgart, Fig. 1, Pg. 1 ¶ 0003 - 0004 and 0010 - 0011, Pg. 2 ¶ 0014 - 0016, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) comprising processing circuitry (Baumgart, Fig. 1, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) configured to conduct a transformation process on blood vessel images other than the reference image such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image, (Baumgart, Abstract, Figs. 2, 3 & 5, Pg. 1 ¶ 0003 - 0004 and 0010, Pg. 2 ¶ 0015 - 0018, Pg. 3 ¶ 0020 and 0023) calculate a pixel value that is assigned to each pixel based on the transformed blood vessel images after the transformation process, (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0004 and 0010, Pg. 2 ¶ 0018 - Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - 0022, Pg. 4 ¶ 0024) determine a parameter based on a temporal change of the calculated pixel value of the each pixel based on the transformed blood vessel images after the transformation process, (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - Pg. 4 ¶ 0024) determine a color that corresponds to the parameter, (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - 0022, Pg. 4 ¶ 0024) generate a color image by assigning colors to pixels of the color image such that the assigned colors of the color image correspond to the determined colors for the determined parameters of the each pixel based on the transformed blood vessel images after the transformation process, (Baumgart, Figs. 2 - 5, Pg. 1 ¶ 0002 - 0004 and 0010, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0019 - Pg. 4 ¶ 0024) and display the color image on a display. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0004, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0022, Pg. 4 ¶ 0024) Ohishi and Baumgart are combinable because they are both directed towards medical image processing systems that calculate, analyze and visualize blood flow based on digital subtraction angiography images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ohishi with the teachings of Baumgart. This modification would have been prompted in order to enhance the base device of Ohishi with the well-known technique Baumgart applied to a comparable device. Conducting a transformation process such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image, as taught by Baumgart, would enhance the base device of Ohishi by improving its ability to accurately and reliably evaluate blood flow in blood vessels based on digital subtraction angiography (DSA) images since blood vessel structures, shapes, of the blood vessels in the images would be transformed so as to match with one another thereby reducing the amount of artifacts and/or noise, caused by movement between the images, affecting the results of blood flow evaluation in the blood vessels. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration, due to movement, between digital subtraction angiography (DSA) images should be corrected to enable an accurate comparison between the DSA images, see at least page 2 paragraph 0026, page 3 paragraphs 0040 - 0043 and page 7 paragraph 0090 - page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a transformation process would be conducted that makes the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference image so as to improve the ability of the base device to accurately and reliably evaluate blood flow in blood vessels based on digital subtraction angiography (DSA) images by reducing the amount of artifacts and/or noise, caused by movement between the images, affecting the results of the blood flow evaluation in the blood vessels. Therefore, it would have been obvious to combine Ohishi with Baumgart to obtain the invention as specified in claims 1, 12 and 20. 

-	With regards to claims 2 and 13, Ohishi in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to determine a flow time of a contrast agent injected into an object in accordance with the temporal change in the pixel value at the each pixel of the transformed blood vessel images. (Ohishi, Figs. 2 - 5 & 7C - 9, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0045, Pg. 4 ¶ 0050 - 0054, Pg. 4 ¶ 0060 - Pg. 5 ¶ 0062, Pg. 5 ¶ 0070 - Pg. 6 ¶ 0078, Pg. 7 ¶ 0088 - 0091, Pg. 8 ¶ 0093 - 0095) Ohishi fails to disclose explicitly determining, as the parameter, a flow time of a contrast agent injected into an object and determining a color that corresponds to the flow time at the each pixel. Pertaining to analogous art, Baumgart discloses wherein the processing circuitry is configured to determine, as the parameter, a flow time of a contrast agent injected into an object in accordance with the temporal change in the pixel value at the each pixel of the transformed blood vessel images (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - Pg. 4 ¶ 0024) and determine a color that corresponds to the flow time at the each pixel. (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - 0022, Pg. 4 ¶ 0024) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with additional teachings of Baumgart. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Baumgart applied to a comparable device. Determining a flow time of a contrast agent injected into an object as the parameter and determining a color that corresponds to the flow time at the each pixel, as taught by Baumgart, would enhance the combined base device by providing medical professionals with an additional metric, a flow time, in an easily interpretable representation, a color image with colors that indicate the flow times to various regions of a patient, that can be used to enhance their ability to efficiently and reliably perform medical examinations of patients. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi to compare blood flow between DSA images, determine a time to arrival of a contrast media at a region of interest, evaluate changes in blood flow states at predetermined regions of interest, display a perfusion image based on a result of subtraction between two DSA images and determine at least one of a time lag to arrival of a contrast media and a blood flow velocity, see at least figures 7C - 12, page 3 paragraph 0040, page 4 paragraph 0060 - page 5 paragraph 0062, page 5 paragraphs 0065 - 0071, page 6 paragraph 0074 - 0078 and 0080 and page 8 paragraphs 0094 - 0095 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a color that corresponds to a flow time of a contrast agent injected into an object would be determined at each pixel of an image so as to facilitate easy interpretation and analysis of results of a blood flow evaluation by medical professionals on patients. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with additional teachings of Baumgart to obtain the invention as specified in claims 2 and 13.  

-	With regards to claim 10, Ohishi in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image as a still image. (Ohishi, Abstract, Figs. 1, 3, 4, 10 & 12, Pg. 1 ¶ 0021, Pg. 2 ¶ 0024 - 0025 and 0030, Pg. 5 ¶ 0066 - 0070, Pg. 6 ¶ 0074 - 0080, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091, Pg. 8 ¶ 0094 and 0098) In addition, analogous art Baumgart discloses wherein the processing circuitry is configured to display the color image as a still image. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

-	With regards to claim 19, Ohishi in view of Baumgart disclose the medical image processing method according to claim 12, further comprising displaying the color image as a still image or an animation. (Ohishi, Abstract, Figs. 1, 3, 4, 10 & 12, Pg. 1 ¶ 0021, Pg. 2 ¶ 0024 - 0025 and 0030, Pg. 5 ¶ 0066 - 0070, Pg. 6 ¶ 0074 - 0080, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091, Pg. 8 ¶ 0094 and 0098) In addition, analogous art Baumgart discloses displaying the color image as a still image or an animation. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

Claims 3, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claim 3, Ohishi in view of Baumgart disclose the medical image processing apparatus according to claim 1. Ohishi fails to disclose explicitly wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the time series of images of the blood vessel other than the reference image. Pertaining to analogous art, Nakaura et al. disclose wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the time series of images of the blood vessel other than the reference image. (Nakaura et al., Abstract, Pg. 1 ¶ 0009, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0040, Pg. 4 ¶ 0047 - 0048) Ohishi in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image in accordance with a result of a correlation calculation between the contrast image and the time series of images of the blood vessel other than the reference image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated in accordance with a result of a correlation calculation between the contrast image and the time series of images of the blood vessel other than the reference image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Nakaura et al. to obtain the invention as specified in claim 3.  

-	With regards to claims 7 and 16, Ohishi in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) a non-contrast image of the blood vessel in the time series. (Ohishi, Figs. 3 & 4, Pg. 2 ¶ 0026 and 0028 - 0029, Pg. 3 ¶ 0035 - 0042, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091) Ohishi fails to disclose explicitly subtracting a non-contrast image that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image of the blood vessel. Pertaining to analogous art, Nakaura et al. disclose wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image of the blood vessel. (Nakaura et al., Pg. 2 ¶ 0028 and 0030 - 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0041, Pg. 4 ¶ 0043 - 0048, Pg. 5 ¶ 0054 and 0057 - 0059) Ohishi in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image with the highest possible quality and as few artifacts as possible to be generated since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has a fewest number of pixels having an opposite phase with respect to a pixel value at each position of the contrast image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Nakaura et al. to obtain the invention as specified in claims 7 and 16. 

-	With regards to claim 14, Ohishi in view of Baumgart disclose the medical image processing method according to claim 12. Ohishi fail to disclose explicitly generating the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images other than the reference image. Pertaining to analogous art, Nakaura et al. disclose generating the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images other than the reference image. (Nakaura et al., Abstract, Pg. 1 ¶ 0009, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0040, Pg. 4 ¶ 0047 - 0048) Ohishi in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image in accordance with a result of a correlation calculation between the contrast image and the blood vessel images other than the reference image, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated from a mask image and a contrast image that exhibits the minimum amount of positional shift/difference between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated in accordance with a result of a correlation calculation between the contrast image and the blood vessel images other than the reference image so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Nakaura et al. to obtain the invention as specified in claim 14.  

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Eck et al. U.S. Publication No. 2006/0120581 A1.

-	With regards to claims 4 and 15, Ohishi in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Ohishi fails to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Eck et al. disclose a biosignal acquisition device (Eck et al., Abstract, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0038 - 0040 and 0044 - 0045) that acquires a biological signal from a periodically moving object, (Eck et al., Abstract, Pg. 1 ¶ 0003, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0039 and 0043 - 0045) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Eck et al., Abstract, Fig. 2, Pg. 1 ¶ 0008 - 0011, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0039 - 0040 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050) Ohishi in view of Baumgart and Eck et al. are combinable because they are all directed towards medical image processing systems that process angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Eck et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Eck et al. applied to a similar device. Generating the reference image from the contrast image in accordance with a biological signal based on contrast images of the periodically moving object, as taught by Eck et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image that exhibits a minimum amount of positional shift/difference between a mask image since the phases of motion associated with them would be as close as possible to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated from the contrast image of the blood vessel in accordance with a biological signal based on contrast images of the periodically moving object so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Eck et al. to obtain the invention as specified in claims 4 and 15. 

-	With regards to claim 5, Ohishi in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus according to claim 4. Ohishi fails to disclose explicitly wherein the biosignal acquisition device acquires a respiration phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. Pertaining to analogous art, Eck et al. disclose wherein the biosignal acquisition device acquires a respiration phase as the biological signal, (Eck et al., Abstract, Pg. 2 ¶ 0014 and 0028, Pg. 3 ¶ 0043 and 0045 - 0046) and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. (Eck et al., Pg. 1 ¶ 0008 - 0011, Pg. 3 ¶ 0029 - 0031, 0038 - 0040, 0042 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050 [“a reference image R which belongs to an extreme instant of the respiratory cycle”. The Examiner asserts that an image belonging to an extreme instant of the respiratory cycle corresponds to either an image in a phase near maximum inhalation or an image in a phase near maximum expiration, i.e., it encompasses an image in a phase near maximum expiration.]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart in view of Eck et al. with additional teachings of Eck et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart in view of Eck et al. with the well-known technique Eck et al. applied to a similar device. Generating the reference image by using the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase, as taught by Eck et al., would enhance the combined base device by helping ensure that the reference digital subtraction angiography image generated exhibits the least amount of motion-induced artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image and a mask image with associated phases of motion that are as close as possible to one another. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a blood vessel image in a phase near maximum expiration would be utilized as the contrast image from which the reference digital subtraction angiography image is generated so as to help ensure that the generated reference image exhibits as few motion-induced artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart in view of Eck et al. with additional teachings of Eck et al. to obtain the invention as specified in claim 5. 

Claims 4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1 in view of Sakata et al. U.S. Publication No. 2014/0334708 A1.

-	With regards to claims 4 and 15, Ohishi in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Ohishi fails to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Nakaura et al. disclose acquiring a biological signal from a periodically moving object, (Nakaura et al., Fig. 7, Pg. 1 ¶ 0018, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054, 0057 and 0059 [“an electrocardiographic waveform”]) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Nakaura et al., Fig. 7, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054 - 0057 and 0059 [“tentatively selecting a mask image, for each contrast image, which is regarded to have an equivalent phase upon rough measurement of a respiratory phase by another method” and “compare mask images with contrast images upon narrowing down images to those near the cardiac phases of the contrast images”]) Nakaura et al. fail to disclose expressly a biosignal acquisition device that acquires a biological signal. Pertaining to analogous art, Sakata et al. disclose a biosignal acquisition device (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044 - Pg. 3 ¶ 0047, Pg. 3 ¶ 0051, Pg. 4 ¶ 0053, Pg. 6 ¶ 0069) that acquires a biological signal from a periodically moving object, (Sakata et al., Figs. 1 - 3, Pg. 1 ¶ 0030, Pg. 2 ¶ 0044, Pg. 3 ¶ 0047 - 0048, Pg. 3 ¶ 0051 - Pg. 4 ¶ 0054, Pg. 5 ¶ 0061, Pg. 6 ¶ 0069 - 0073) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Sakata et al., Abstract, Figs. 2 & 3, Pg. 3 ¶ 0047 - 0049, Pg. 5 ¶ 0061, Pg. 6 ¶ 0071 - 0073) Ohishi in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image from the contrast image in accordance with a biological signal based on contrast images of the periodically moving object, as taught by Nakaura et al., would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image that exhibits a minimum amount of positional shift/difference between a mask image since the phases of motion associated with them would be as close as possible to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated from the contrast image of the blood vessel in accordance with a biological signal based on contrast images of the periodically moving object so as to enable the reference image to be generated with as few artifacts as possible. In addition, Ohishi in view of Baumgart in view of Nakaura et al. and Sakata et al. are combinable because they are all directed towards medical imaging and X-ray diagnostic apparatuses and reducing artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart in view of Nakaura et al. with the teachings of Sakata et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart in view of Nakaura et al. with the well-known technique Sakata et al. applied to a similar device. Utilizing a biosignal acquisition device to acquire a biological signal from the periodically moving object would enhance the combined base device by facilitating acquisition of the biological signal utilized by the combined base device, i.e. the electrocardiographic waveforms of Nakaura et al.  Furthermore, this modification would have been prompted by the teachings and suggestions of Nakaura et al. to utilize a biological signal acquired from a periodically moving object, such as electrocardiographic waveforms, when identifying a contrast image to use in the generation of the reference image, see at least page 2 paragraph 0028 and page 5 paragraphs 0054, 0057 and 0059 of Nakaura et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would incorporate a biosignal acquisition device in order to acquire the biological signal(s) from the periodically moving object. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Nakaura et al. and Sakata et al. to obtain the invention as specified in claims 4 and 15. 

-	With regards to claim 6, Ohishi in view of Baumgart in view of Nakaura et al. in view of Sakata et al. disclose the medical image processing apparatus according to claim 4. Ohishi fails to disclose explicitly wherein the biosignal acquisition device acquires a heart phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near mid-diastole based on the heart phase. Pertaining to analogous art, Sakata et al. disclose wherein the biosignal acquisition device acquires a heart phase as the biological signal, (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044, Pg. 3 ¶ 0047 - 0048, Pg. 3 ¶ 0051 - Pg. 4 ¶ 0053, Pg. 6 ¶ 0069) and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near mid-diastole based on the heart phase. (Sakata et al., Pg. 3 ¶ 0048, Pg. 5 ¶ 0061, Pg. 6 ¶ 0069 - 0073) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart in view of Nakaura et al. in view of Sakata et al. with additional teachings of Sakata et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Sakata et al. applied to a similar device. Using a blood vessel image in a phase near mid-diastole based on the heart phase as the contrast image, as taught by Sakata et al., would enhance the combined base device by helping ensure that the reference digital subtraction angiography image generated exhibits the least amount of motion-induced artifacts as possible since the reference digital subtraction angiography image would be generated by using a contrast image in which the movement amount of the heart is relatively small. Furthermore, this modification would have been prompted by the teachings and suggestions of Nakaura et al. that they select a reference image, non-contrast mask image, for a contrast image that is in an electrocardiographic phase near to the electrocardiographic phase of the contrast image, see at least page 2 paragraph 0028 and page 5 paragraphs 0054, 0057 and 0059 of Nakaura et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a blood vessel contrast image in a phase near mid-diastole would be utilized in the generation of the reference image so as to help ensure that the reference image exhibits the least amount of motion-induced artifacts possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart in view of Nakaura et al. in view of Sakata et al. with additional teachings of Sakata et al. to obtain the invention as specified in claim 6. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 in view of Eck et al. U.S. Publication No. 2006/0120581 A1 as applied to claims 4 and 15 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claims 8 and 17, Ohishi in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus and method according to claims 4 and 15, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) and a non-contrast image of the blood vessel in the time series. (Ohishi, Figs. 3 & 4, Pg. 2 ¶ 0026 and 0028 - 0029, Pg. 3 ¶ 0035 - 0042, Pg. 5 ¶ 0070, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091) Ohishi fails to disclose explicitly subtracting a non-contrast image of the blood vessel that has an identical phase to the biological signal of the contrast image of the blood vessel. Pertaining to analogous art, Nakaura et al. disclose subtracting (1) the contrast image of the blood vessel and (2) and a non-contrast image of the blood vessel in the time series that has an identical phase to the biological signal of the contrast image of the blood vessel. (Nakaura et al., Pg. 2 ¶ 0028 and 0030 - 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0041, Pg. 4 ¶ 0043 - 0048, Pg. 5 ¶ 0054 and 0057 - 0059 [“tentatively selecting a mask image, for each contrast image, which is regarded to have an equivalent phase upon rough measurement of a respiratory phase by another method, initially generating a plurality of subtraction images by subtraction between the respective pairs”]) Ohishi in view of Baumgart in view of Eck et al. and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process angiography images and reduce artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart in view of Eck et al. with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart in view of Eck et al. with the well-known technique Nakaura et al. applied to a comparable device. Subtracting a non-contrast image of the blood vessel that has an identical phase to the biological signal of the contrast image of the blood vessel, as taught by Nakaura et al., to generate the reference digital subtraction angiography image would enhance the combined base device by allowing for the reference image to be generated with as few artifacts as possible since it would be generated by using a contrast image and non-contrast image that exhibit a minimum amount of positional shift/difference between one another since the phases of motion associated with them would identical to one another thus minimizing motion-induced deviations between them. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi that misregistration due to movement should be compensated for, see at least figure 3, page 2 paragraphs 0026, page 3 paragraphs 0040 - 0043 and page 8 paragraph 0091 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image and a non-contrast image of the blood vessel in the time series that has an identical phase to the biological signal of the contrast image of the blood vessel so as to enable the reference image to be generated with as few artifacts as possible. Therefore, it would have been obvious to combine Ohishi in view of Baumgart in view of Eck et al. with Nakaura et al. to obtain the invention as specified in claims 8 and 17. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Kawai et al. U.S. Patent No. 5,671,743.

-	With regards to claims 9 and 18, Ohishi in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) an image. (Ohishi, Figs. 3 & 4, Pg. 2 ¶ 0026 and 0028 - 0029, Pg. 3 ¶ 0035 - 0042, Pg. 5 ¶ 0070, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091) Ohishi fails to disclose explicitly subtracting an image obtained by performing low-frequency processing on the contrast image of the blood vessel. Pertaining to analogous art, Kawai et al. disclose subtracting (1) the contrast image of the blood vessel and (2) an image obtained by performing low-frequency processing on the contrast image of the blood vessel. (Kawai et al., Abstract, Figs. 1 - 3, Col. 1 Line 66 - Col. 2 Line 31, Col. 2 Lines 45 - 55, Col. 3 Lines 19 - 27, Col. 4 Line 66 - Col. 5 Line 17, Col. 5 Lines 29 - 48 and 55 - 58 [“A radiographic image is picked up by emitting X rays through a selected site of a patient injected with a contrast medium. The radiographic image is converted to digital data to obtain a basic image. The basic image is used as a live image retaining high frequency components reflecting blood vessels and the like into which the contrast medium is injected. The basic image is subjected to appropriate frequency processing to remove high frequency components (reflecting the blood vessels and the like), thereby to obtain a mask image. A control unit subtracts the mask image from the live image to obtain a subtraction image extracting a blood vessel image”]) Ohishi in view of Baumgart and Kawai et al. are combinable because they are all directed towards x-ray diagnostic apparatuses and reducing artifacts due to motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Kawai et al. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Kawai et al. applied to a similar device. Subtracting the contrast image and an image obtained by performing low-frequency processing on the contrast image, as taught by Kawai et al., to generate the reference digital subtraction angiography image would enhance the combined base device by eliminating artifacts caused by patient and/or organ movement between the images used to generate the reference image thereby improving the quality of the generated reference digital subtraction angiography image. Furthermore, this modification would reduce the amount of radiation a patient is exposed to as well as reduce the amount time required to obtain angiography images since only one image, instead of two images, would be required. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the reference digital subtraction angiography image would be generated by subtracting the contrast image of the blood vessel and an image obtained by performing low-frequency processing on the contrast image so as to help ensure that the generated reference digital subtraction angiography image does not exhibit artifacts caused by motion between the images. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Kawai et al. to obtain the invention as specified in claims 9 and 18. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohishi U.S. Publication No. 2016/0051218 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claim 1 above, and further in view of Ohishi U.S. Publication No. 2015/0150526 A1, herein referred to as “Satoru”.

-	With regards to claim 11, Ohishi in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image. (Ohishi, Abstract, Figs. 1, 3, 4, 10 & 12, Pg. 1 ¶ 0021, Pg. 2 ¶ 0024 - 0025 and 0030, Pg. 5 ¶ 0066 - 0070, Pg. 6 ¶ 0074 - 0080, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0091, Pg. 8 ¶ 0094 and 0098) Ohishi fails to disclose expressly displaying the color image as an animation. Pertaining to analogous art, Satoru discloses wherein the processing circuitry is configured to display the color image as an animation. (Satoru, Fig. 1, Pg. 2 ¶ 0033 - 0035, Pg. 3 ¶ 0050 - 0053, Pg. 6 ¶ 0087, Pg. 8 ¶ 0120) Ohishi in view of Baumgart and Satoru are combinable because they are all directed towards medical image processing systems that calculate, analyze and visualize blood flow based on digital subtraction angiography images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ohishi in view of Baumgart with the teachings of Satoru. This modification would have been prompted in order to enhance the combined base device of Ohishi in view of Baumgart with the well-known technique Satoru applied to a comparable device. Displaying the color image as an animation, as taught by Satoru, would enhance the combined base device by allowing for end-users to easily and intuitively perceive how blood flows through the blood vessels of patients thereby improving their ability to accurately examine and diagnosis patients. Furthermore, this modification would have been prompted by the teachings and suggestions of Ohishi to display a color dynamic image by continuously displaying blood-flow check images obtained according to a time series, see at least page 5 paragraphs 0068 - 0070 of Ohishi. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the color image would be displayed as an animation to help end-users easily visualize and interpret how blood flows through the blood vessels of a patient. Therefore, it would have been obvious to combine Ohishi in view of Baumgart with Satoru to obtain the invention as specified in claim 11.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernhardt et al. U.S. Publication No. 2008/0019479 A1; which is directed towards a method for generating high-resolution digital subtraction angiography (DSA) images wherein a sequence of low-resolution DSA images containing moving structures are created, the low-resolution DSA images are then registered relative to one another by a transformation and then the low-resolution DSA images are used to reconstruct the high-resolution DSA image. 
Nagae et al. U.S. Publication No. 2016/0143605 A1; which is directed towards an x-ray diagnostic apparatus that generates time-sequential digital subtraction angiography (DSA) images and generates a color parametric image that visually illustrates bloodstream information from the time-sequential DSA images.
Ohishi U.S. Publication No. 2016/0015348 A1; which is directed towards a medical image processing apparatus that obtains time changes of concentrations of a contrast agent in blood vessels based on X-ray contrast image data and generates a blood vessel image having color pixel values that correspond to times at which the concentrations of the contrast agent meet a specific condition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667